Exhibit 10.30

BIR DRAFT: January 19, 2012

II-VI INCORPORATED

STOCK APPRECIATION RIGHTS AGREEMENT

THIS STOCK APPRECIATION RIGHTS AGREEMENT (this “Agreement”) is dated as of the
Grant Date, as specified in the applicable Summary of Award (as defined below),
by and between II-VI Incorporated, a Pennsylvania corporation (“II-VI”), and the
Recipient, as specified in the applicable Summary of Award, who is a director,
employee or consultant of II-VI or one of its subsidiaries (the “Recipient”).

Reference is made to the Summary of Award (the “Summary of Award”) issued to the
Recipient with respect to the applicable Award, which may be found on the
MorganStanley SmithBarney Benefit Access System at www.benefitaccess.com (or any
successor system selected by II-VI) (the “Benefit Access System”). Reference
further is made to the Summary Plan Description relating to the Plan (as defined
below) which also may be found on the Benefit Access System.

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the II-VI 2009 Omnibus Incentive Plan (as amended from
time to time, the “Plan”), a copy of which can be found on the Benefit Access
System, and/or the applicable Summary of Award. Terms of the Plan and the
Summary of Award are incorporated herein by this reference. This Agreement shall
constitute an Award Agreement as that term is defined in the Plan and is
intended to be a Qualified Performance-Based Award within the meaning of
Section 2.28 of the Plan.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Recipient and II-VI agree as follows:

1. Grant. II-VI hereby grants the Recipient on and as of the Grant Date Stock
Appreciation Rights (“SARs”) with respect to the number of shares of common
stock of II-VI (“II-VI Common Stock”) specified in the applicable Summary of
Award (the “Shares”), at the price per share equal to the Base Price, as
specified in the applicable Summary of Award (the “Base Price”), which SARs
shall expire on the Expiration Date, as specified in the applicable Summary of
Award, unless such SARs terminate or expire earlier in accordance with the terms
hereof.

2. Vesting. The SARs, pursuant to the terms of the Plan, shall vest and become
exercisable in installments, as follows:

(a) Upon and after the one (1) year anniversary of the Grant Date, the Recipient
may exercise the SARs with respect to any number of Shares (except with respect
to fractional shares) not in excess of twenty percent (20%) of the total number
of Shares covered by this Agreement.

(b) Upon and after the two (2) year anniversary of the Grant Date, the Recipient
may exercise the SARs with respect to any number of Shares (except with respect
to fractional shares) not in excess of forty percent (40%) of the total number
of Shares covered by this Agreement.



--------------------------------------------------------------------------------

(c) Upon and after the three (3) year anniversary of the Grant Date, the
Recipient may exercise the SARs with respect to any number of Shares (except
with respect to fractional shares) not in excess of sixty percent (60%) of the
total number of Shares covered by this Agreement.

(d) Upon and after the four (4) year anniversary of the Grant Date, the
Recipient may exercise the SARs with respect to any number of Shares (except
with respect to fractional shares) not in excess of eighty percent (80%) of the
total number of Shares covered by this Agreement.

(e) Upon and after the five (5) year anniversary of the Grant Date, the
Recipient may exercise the SARs with respect to any number of Shares (except
with respect to fractional shares) not in excess of one-hundred percent
(100%) of the total number of Shares covered by this Agreement.

3. Post-termination Exercise. Upon the termination of the Recipient’s employment
with or service to the Company (as defined in Section 13 below) (for any reason
other than (a) early, normal or late retirement as those terms are defined in
II-VI’s profit sharing plan, (b) death, or (c) total and permanent disability as
defined in Section 105(d)(4) of the Internal Revenue Code), the SARs, whether or
not then exercisable pursuant to Section 2 above, shall immediately lapse and
become null and void on and as of the date of such termination. Upon the
termination of the Recipient’s employment with or service to the Company due to
(x) early, normal or late retirement as those terms are defined in II -VI’s
profit sharing plan, (y) death or (z) total and permanent disability as defined
in Section 105(d)(4) of the Internal Revenue Code, SARs may be exercised
post-termination during the applicable periods set forth in Section 4.2 hereof.

4. Acceleration of Vesting/Exercise Period.

4.1. All SARs shall immediately vest and become exercisable immediately prior to
a Change in Control. Any SARs remaining unexercised upon a Change in Control
shall lapse upon such Change in Control and shall be null and void.

4.2 Exercise Period. No SARs granted under the Plan may be exercised more than
ten years from the Grant Date. Upon the termination of the Recipient’s
employment with or service to the Company for the reasons set forth below, the
SARs may be exercised as follows:

(a) In the event of the death of a Recipient (i) while an employee or a
Nonemployee Director of the Company, (ii) within the twelve (12) month period
after termination of employment or service as a Nonemployee Director with the
Company because of total and permanent disability, as defined in Code
Section 105(d)(4), or (iii) within the three (3) year period after termination
of employment with or separation from service from the Company because of early,
normal or late retirement, as those terms are defined in II-VI’s profit sharing
plan, or, in the case of a Nonemployee Director, upon the attainment of age 65
and 20 years of service on the Board, any unvested portion of such Recipient’s
SARs will immediately vest and may be exercised by the Recipient’s estate at

 

- 2 -



--------------------------------------------------------------------------------

any time, or from time to time, within one (1) year of the date of such
Recipient’s death but in no event later than the expiration date of such SARs.

(b) If a Recipient’s employment with the Company or service as a Nonemployee
Director shall terminate because of total and permanent disability, as defined
in Code Section 105(d)(4), any unvested portion of such Recipient’s SARs will
immediately vest and may be exercised at any time, or from time to time, within
twelve (12) months of the date of termination of employment or service, but in
no event later than the expiration date of such SARs.

(c) If a Recipient’s employment with the Company or service as a Nonemployee
Director shall terminate because of his early, normal or late retirement as
those terms are defined in the Company’s profit sharing plan, or, in the case of
a Nonemployee Director, upon the attainment of age 65 and 20 years of service on
the Board, any unvested portion of such Recipient’s SARs will immediately vest
and may be exercised by the Recipient at any time, or from time to time, within
three (3) years of the date of termination of employment or service, but in no
event later than the expiration date of such SARs.

(d) If a Recipient’s employment or service as a Nonemployee Director shall
terminate for any reason other than death, total and permanent disability, or
retirement as aforesaid, all of such Recipient’s rights to exercise SARs shall
terminate at the date of such termination of employment or service.

5. Exercise of SARS. Any exercisable portion of the SARs may be exercised in
whole or in part, but in no event with respect to a fraction of a share, from
time to time until the Expiration Date, unless otherwise terminated pursuant to
the terms of the Plan or this Award Agreement. II-VI may require the exercise of
such SARs to be accomplished via a notice of exercise submitted via the Benefit
Access System or as otherwise required by II -VI, in accordance with the
procedures established by II -VI for such exercise. Such exercise (subject to
Section 8 hereof) shall be effective upon the actual receipt of such notice to
II-VI. There shall be furnished with each exercise of any portion of the SARs
such documents as II-VI in its discretion may deem necessary to assure
compliance with applicable rules and regulations of any stock exchange or
governmental authority.

6. Payment Upon Exercise. As promptly as is commercially practicable following
the receipt by the Company of all requested information from the Recipient with
respect to any exercised portion of the SAR, the Recipient shall be entitled to
receive in cash from the Company in an amount equal to the product (the
“Aggregate Spread”) obtained by multiplying (A) the positive difference
obtained, if any, by subtracting the Base Price per share from the Fair Market
Value of a share of II-VI Common Stock on the date of exercise of the SAR by
(B) the number of shares with respect to which the SAR is exercised. For the
avoidance of doubt, no cash payment is owed if the Aggregate Spread is zero or a
negative number and any cash payment the Recipient is entitled to upon exercise
shall be subject to any applicable withholding taxes.

 

- 3 -



--------------------------------------------------------------------------------

7. Limitation of Rights. Recipient shall not have any rights of ownership with
respect to the Shares subject to the SAR, including, but not limited to, any
right to vote such Shares.

8. Compliance with Laws. The SARs shall not be exercised in whole or in part in
the sole discretion of II-VI: (a) if such exercise would constitute a violation
of any provision of, or any regulation or order entered pursuant to, any law
purporting to regulate wages, salaries or compensation; or (b) if any requisite
approval, consent, registration or other qualification of any stock exchange or
quotation system upon which the securities of II-VI may then be listed, the
Securities and Exchange Commission or other governmental authority having
jurisdiction over the exercise of the SARs shall not have been secured.

9. Nontransferability. Except as otherwise provided in the Plan, the SARs shall
not be sold, pledged, assigned, hypothecated, transferred or disposed of (a
“Transfer”) in any manner, other than by will or the laws of descent and
distribution. Any attempt to Transfer the SARs in violation of this paragraph or
the Plan shall render these SARs null and void.

10. Adjustments. The number of shares covered by the SARs and the Base Price,
shall be adjusted to reflect any stock dividend, stock split, or combination of
shares of II-VI Common Stock. In addition, the Committee may make or provide for
such adjustment in the number of shares covered by the SARs, and the kind of
shares covered by the SARs, as the Committee in its sole discretion may in good
faith determine to be equitably required in order to prevent dilution or
enlargement of Recipient’s rights that otherwise would result from (a) any
exchange of shares of II-VI’s Common Stock, recapitalization or other change in
the capital structure of II -VI, (b) any merger, consolidation, spin–off,
spin–out, split–off, split–up, reorganization, partial or complete liquidation
or other distribution of assets (other than a normal cash dividend), issuance of
rights or warrants to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing. Moreover,
in the event of any such transaction or event, the Committee may provide in
substitution for the SARs such alternative consideration as it may in good faith
determine to be equitable under the circumstances and may require in connection
therewith the surrender of the SARs so replaced.

11. Plan Provisions. In the event of any conflict between the provisions of this
Agreement and the Plan, the Plan shall control.

12. No Continued Rights. The granting of the SARs shall not give Recipient any
rights to similar grants in future years or any right to continuance of
employment or other service with II-VI or the Company, nor shall it interfere in
any way with any right that the Company would otherwise have to terminate
Recipient’s employment or other service at any time, or the right of Recipient
to terminate his or her services at any time.

 

- 4 -



--------------------------------------------------------------------------------

13. Non-Competition; Non-Solicitation; Confidentiality.

(a) While the Recipient is employed by the Company and for a period of one
(1) year after the termination or cessation of such employment for any reason
(the “Restricted Period”), the Recipient will not directly or indirectly:

(i) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company),
that develops, manufactures, markets or sells any product or service that
competes with any product or service developed, manufactured, marketed or sold
or planned to be developed, manufactured, marketed or sold, by the Company while
the Recipient was employed by the Company, within the United States of America
and/or any other country within which the Company has customers or prospective
customers.

(ii) (A) solicit for the purpose of selling or distributing any products or
services that are the same or similar to those developed, manufactured, marketed
or sold by the Company, (1) any customers of the Company, (2) any prospective
customers from whom the Company has solicited business within the twelve
(12) months prior to the Recipient’s termination or cessation of employment, or
(3) any distributors, sales agents or other third-parties who sell to or refer
potential customers in need of the types of products and services produced,
marketed, licensed, sold or provided by the Company who have become known to
Recipient as a result of his/her employment with the Company, or (B) induce or
attempt to induce any vendor, supplier, licensee or other business relation of
the Company to cease or restrict doing business with the Company, or in any way
interfere with the relationship between any such vendor, supplier, licensee or
business relation and the Company.

(iii) Either alone or in association with others (A) solicit, or permit any
organization directly or indirectly controlled by the Recipient to solicit, any
employee of the Company to leave the employ of the Company, or (B) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Recipient to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at any time during the term of the Recipient’s
employment with the Company; provided, that this clause (B) shall not apply to
any individual whose employment with the Company has been terminated for a
period of one year or longer.

(b) The Recipient and the Company agree that certain materials, including, but
not limited to, information, data, technology and other materials relating to
customers, programs, costs, marketing, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and

 

- 5 -



--------------------------------------------------------------------------------

affairs of the Company constitute proprietary confidential information and trade
secrets. Accordingly, the Recipient will not at any time during or after the
Recipient’s employment with the Company disclose or use for the Recipient’s own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise, other than the Company, any proprietary
confidential information or trade secrets; provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public other than as a result of the Recipient’s
breach of this covenant. The Recipient agrees that, upon termination of
employment with the Company for any reason, the Recipient will immediately
return to the Company all Company property including all memoranda, books,
technical and/or lab notebooks, customer product and pricing data, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
which in any way relate to the business of the Company, except that the
Recipient may retain personal items. The Recipient further agrees that the
Recipient will not retain or use for the Recipient’s account at any time any
trade names, trademark or other proprietary business designation used or owned
in connection with the business of the Company.

“Company” shall mean II-VI and/or any Subsidiary of II-VI that the Recipient is
employed by or may become employed by or provide services to during the
Recipient’s employment by II-VI or any such Subsidiary. The Restricted Period
will be tolled during and for any period of time during which the Recipient is
in violation of the restrictive covenants contained in this Section 13 and for
any period of time which may be necessary to secure an order of court or
injunction, either preliminary or permanent, to enforce such covenants, such
that the cumulative time period during which the Recipient is in compliance with
the restrictive covenants contained in Section 13 will not exceed the one
(1) year period set forth above.

14. Remedies; Violation Clawback.

(a) Company and Recipient acknowledge and agree that that any violation by
Recipient of any of the restrictive covenants contained in Section 13 would
cause immediate, material and irreparable harm to II-VI and the Company which
may not adequately be compensated by money damages and, therefore, II-VI and the
Company shall be entitled to injunctive relief (including, without limitation,
one or more preliminary injunctions and/or ex parte restraining orders) in
addition to, and not in derogation of, any other remedies provided by law, in
equity or otherwise for such a violation including, but not limited to, the
right to have such covenants specifically enforced by any court of competent
jurisdiction, the rights under Section 14(b) below, and the right to require
Recipient to account for and pay over to II-VI or the Company all benefits
derived or received by Recipient as a result of any such breach of covenant
together with interest thereon, from the date of such initial violation until
such sums are received by II-VI or the Company, as the case may be.

(b) In the event that the Recipient violates or breaches any of the covenants
set forth in Section 13 of this Agreement, the SARs (whether vested or unvested)
and the right to receive Shares upon exercise thereof shall be forfeited. II-VI
shall also have the right, in its sole discretion, in addition to any other
remedies or damages provided by law,

 

- 6 -



--------------------------------------------------------------------------------

in equity or otherwise, to demand and require the Recipient, to the extent that
any portion of the SARs were exercised into Shares (i) to return and transfer to
II -VI any Shares directly or beneficially owned by the Recipient, and (ii) to
the extent that the Recipient sold or transferred any such Shares, to disgorge
and/or repay to II-VI any profits or other economic value (as reasonably
determined by II-VI) made or realized by the Recipient with respect to such
Shares, including but not limited to the value of any gift thereof.

(c) The Recipient further agrees, as a condition to the acceptance of these
SARs, that these SARs may be subject to the provisions of any other forfeiture
or clawback policy that may be adopted by II-VI in the future.

15. Recipient Acknowledgments. Recipient acknowledges and agrees that (i) as a
result of Recipient’s previous, current and future employment with the Company,
Recipient has had access to, will have access to and/or possesses or will
possess confidential and proprietary information of the Company, (ii) the
Company and its affiliates and subsidiaries are engaged in a highly competitive
business and that the Company conducts such business Worldwide, (iii) this
Agreement does not constitute a contract of employment, does not imply that the
Company will continue his/her employment for any period of time and does not
change the at-will nature of his/her employment, except as set forth in a
separate written employment agreement between the Company and the Recipient,
(iv) that the restrictive covenants set forth under Section 13 are necessary and
reasonable in time and scope (including the period, geographic, product and
service and other restrictions) to protect the legitimate business interests of
the Company, (v) that the remedy, forfeiture and payment provisions contained in
Section 14 are reasonable and necessary to protect the legitimate interests of
II-VI and the Company, (vi) that acceptance of these SARs and the Recipient's
agreement to be bound by the provisions hereof is not a condition of Recipient’s
employment, and (vii) that Recipient’s receipt of the benefits provided under
this Agreement is adequate consideration for the enforcement of the provisions
contained in Section 13 and Section 14 hereof.

16. Severability; Waiver. If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Agreement
shall remain in full force and effect, and shall in no way be affected, impaired
or invalidated. In particular, in the event that any of such provisions shall be
adjudicated to exceed the time, geographic, product and service or other
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, product and service or other limitations permitted by applicable
law. No delay or omission by II-VI or the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by II-VI or the Company on any one occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

17. Controlling Law. The validity, construction and effect of this Agreement
will be determined in accordance with the internal laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws. Recipient and II-VI
hereby irrevocably submit to the exclusive jurisdiction of the state and Federal
courts located in the Commonwealth of Pennsylvania and consent to the
jurisdiction of any such court, provided, however, that,

 

- 7 -



--------------------------------------------------------------------------------

notwithstanding anything to the contrary set forth above, II-VI or the Company
may file an action to enforce the covenants contained in Section 13 by seeking
injunctive or other equitable relief in any appropriate court having
jurisdiction, including but not limited to where the Recipient resides or where
the Recipient was employed by II-VI or the Company. Recipient and II-VI also
both irrevocably waive, to the fullest extent permitted by applicable law, any
objection either may now or hereafter have to the laying of venue of any such
dispute brought or injunctive or equitable relief sought in such court or any
defense of inconvenient forum for the maintenance of such dispute and consent to
the personal jurisdiction of any such court. The Company shall be a third-party
beneficiary of this Agreement.

18. Notice. II-VI may require any notice required or permitted under this
Agreement to be transmitted, submitted or received, by II-VI or the Recipient,
via the Benefit Access System in accordance with the procedures established by
II-VI for such notice. Otherwise, except as otherwise set forth in this
Agreement, any written notice required or permitted by this Agreement shall be
mailed, certified mail (return receipt requested) or by overnight carrier, to
II-VI at the following address:

II-VI Incorporated

Attention: Chief Financial Officer

375 Saxonburg Boulevard

Saxonburg, Pennsylvania 16056

or to Recipient at his most recent home address on record with II-VI or the
Company. Notices are effective upon receipt.

19. Entire Agreement. This Agreement (including the Plan and the Summary of
Award) contains the entire understanding between the parties and supersedes any
prior understanding and agreements between them regarding the subject matter
hereof with respect to the SARs, and there are no other representations,
agreements, arrangements or understandings, oral or written, between the parties
relating to the SARs which are not fully expressed herein. Notwithstanding
anything to the contrary set forth in this Agreement, any restrictive covenants
contained in this Agreement are independent, and are not intended to limit the
enforceability, of any restrictive or other covenants contained in any other
agreement between the Company and the Recipient.

20. Captions. Section and other headings contained in this Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.

21. Limitation of Actions. Any lawsuit commenced by the Recipient with respect
to any matter arising out of or relating to this Agreement must be filed no
later than one (1) year after the date that a denial of any claim hereunder is
made or any earlier date that the claim otherwise accrues.

22. Withholding. The Company shall have the right to withhold, or require the
Recipient to timely remit, any and all applicable federal, state and local
income and employment

 

- 8 -



--------------------------------------------------------------------------------

taxes (including taxes of any foreign jurisdiction) which the Company is
required to withhold at any time with respect to the SAR.

23. Rights Unsecured. Recipient shall have only the Company’s unfunded,
unsecured promise to pay. The rights of Recipient hereunder shall be that of an
unsecured general creditor of the Company, and Recipient shall not have any
security interest in any assets of the Company.

24. Section 409A of the Code. This Agreement and the SARs are intended to be
accepted from coverage under Section 409A and shall be administered,
interpreted, and construed accordingly. II-VI in its discretion, and without the
Recipient’s consent, may impose conditions on the timing and effectiveness of
any exercise by Recipient, or take any other action it deems necessary,
including amending the terms of the Award and this Agreement to cause the SARs
to be excepted from 409A (or to comply therewith to the extent that II-VI
determines it is not excepted). Notwithstanding, Recipient recognizes and
acknowledges that Section 409A of the Code may affect the timing and recognition
of payments due hereunder, and may impose upon the Recipient certain taxes or
other charges for which the Recipient is and shall remain solely responsible.

25. Assignment. Recipient’s rights and obligations under this Agreement shall
not be transferable by Recipient, by assignment or otherwise, and any purported
assignment, transfer or delegation thereof by Recipient shall be void. II-VI and
the Company may assign/delegate all or any portion of this Agreement and its
respective rights hereunder whereupon Recipient shall continue to be bound
hereby with respect to such assignee/delegatee, without prior notice to
Recipient and without providing any additional consent thereto.

26. Electronic Delivery. II-VI may, in its sole discretion, deliver any
documents or correspondence related to this Agreement, the SARs, the Recipient’s
participation in the Plan, or future awards that may be granted to the Recipient
under the Plan, by electronic means. The Recipient hereby consents to receive
such documents by electronic delivery and to Recipient’s participation in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, including but not
limited to the Benefit Access System. Likewise, II-VI may require the Recipient
to deliver or receive any documents or correspondence related to this Agreement
by such electronic means.

27. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan or this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date set forth above. Electronic acceptance of this Agreement by the Recipient
pursuant to II-VI’s instructions to the Recipient (including via the Benefit
Access System) shall constitute execution of this Agreement by the Recipient.

The Recipient agrees that his or her electronic acceptance of this Agreement via
electronic means, including but not limited to via the Benefit Access System,
shall constitute his or her signature, and that he or she agrees to be bound by
all of the terms and conditions of this Agreement.

 

II-VI INCORPORATED By:  

/s/ David G. Wagner

Name:   David G. Wagner Title:   Vice President, Human Resources PARTICIPANT
Electronic Acceptance via the Benefit Access System

 

- 10 -